Hammond, J.
This is an appeal from a decree of the Superior Court. The decree, after reciting that the cause came on to be heard upon the question of the claim of the adverse claimant to funds in the hands of the trustees, orders and adjudges that the claimant is entitled to the funds in the hands of the trustees, that the trustees be discharged, and that no costs be allowed to either party. The appeal is properly here, and the motion of the appellee that it be dismissed is disallowed.
The evidence upon which the findings were made and which justifies the decree is not before us. It is true that the record shows the answers of the trustees, but there is nothing in the previous proceedings nor in the answers which is conclusively inconsistent with the decree. See Downs v. Flanders, 150 Mass. 92, and cases cited. The evidence not being all before us we cannot say as matter of law that the decree is not justified by it.
The appellant contends that the rights of an intervenor ought not to be considered in such a proceeding. See Hill v. Hill, 196 Mass. 509, ad finem. It does not appear, however, that any such ' objection was made below, and the appellant having gone to trial without raising the question there cannot for the first time raise it here.

Decree affirmed.